Per Curiam. Because appellants in criminal cases are entitled to counsel on direct appeal from a judgment of conviction and on the appeal of certain orders denying post-conviction relief, this Court on occasion must appoint attorneys to represent indigent appellants. Attorneys who are desirous of such appointments should register with Sue Newbery, Criminal Justice Coordinator, Arkansas Supreme Court, Justice Building, 625 Marshall St., Little Rock, AR 72201. Counsel will be paid a fee after determination of the case, upon a proper motion.